[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] FINDINGS ON PETITION FOR TERMINATION OF PARENTAL RIGHTS PURSUANT TO C.G.S. SECTION 17a-112 (k)
The following findings are made upon clear and convincing evidence:
1. (Finding regarding the timeliness, nature and extent of services offered or provided to the parent and the child by an agency to facilitate the reunion of the child with the parent.)
The parents have been provided with ample services to facilitate the return of their child. The services, as described in the Social Study (Exhibit A) were appropriate, were offered on a timely basis and were made available to both parents.
2. (Finding regarding whether the Department of Children and Families has made reasonable efforts to reunite the family pursuant to the Federal Child Welfare Act of 1980, as amended.)
The petitioner has made reasonable efforts to reunite the family. On 2/8/02, the court found that efforts were no longer appropriate by clear and convincing evidence.
3. (Finding regarding the terms of any applicable court order entered into and agreed upon by any individual or agency and the parent, and the extent to which all parties have fulfilled their obligations under such order.)
The terms of court orders addressed to the parents and the level of their compliance are described in the Social Study (Exhibit A) in Sec. 14.B. The parents did not fulfill their obligations under those orders.
4. (Finding regarding the feelings and emotional ties of the child with respect to his/her parents, any guardian of his/her person and any person who has exercised physical care, custody or control of the child for at CT Page 9270 least one year and with whom the child has developed significant emotional ties.)
The child has little if any positive feelings toward his parents, but he is bonded and has significant emotional ties with his current foster parents, with whom he has lived since October 26, 2001.
5. (Finding regarding the age of the child.)
The child is 14 months old.
6. (Finding regarding the efforts the parent has made to adjust his/her circumstances, conduct, or conditions to make it in the best interest of the child to return him/her to his/her home in the foreseeable future, including, but not limited to: (A) the extent to which the parent has maintained contact with the child as part of an effort to reunite the child with the parent, provided the court may give weight to incidental visitations, communications or contributions and (B) the maintenance of regular contact or communication with the guardian or other custodian of the child.)
The parents made little effort to adjust their circumstances of conditions to minimally acceptable parental standards. They failed to maintain regular contact with their child or with the petitioner.
7. (Finding regarding the extent to which a parent has been prevented from maintaining a meaningful relationship with the child by the unreasonable act or conduct of the other parent of the child, or the unreasonable act of any other person or by the economic circumstances of the parent.
There is no evidence that respondent parents was prevented from maintaining a meaningful relationship with the child by the unreasonable act or conduct of the petitioner or any other person, or by their own economic circumstances.
KELLER, J.